Citation Nr: 0422074	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  00-24 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Counsel



INTRODUCTION

The veteran had active service from October 1941 to December 
1945.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) of 
Roanoke, Virginia.  

In a July 2003 Board decision, entitlement to a rating in 
excess of 30 percent was denied.  

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (the 
Veterans Claims Court).  Thereafter, appellant and the 
Secretary of the VA (appellee) filed a Joint Motion for 
Remand the July 2003 Board decision.  By Order dated June 25, 
2004, the Veterans Claims Court vacated the Board's July 2003 
decision, and remanded the case pursuant to 38 U.S.C.A. § 
7252(a).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2001, the Board remanded the case for further 
development, including a request for any pertinent VA 
(including Vet Center) or other inpatient or outpatient 
treatment records, subsequent to October 1997.  Records of 
private treatment were to be obtained.  The appellant's 
assistance in identifying and obtaining such records was 
requested, without a response from him.  VA records were 
obtained.

In the Joint Motion, the parties noted that the Vet Center 
records were not obtained.  It is not completely clear that 
the records can be obtained without assistance from the 
appellant, but such attempt will be made.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should, with the appellant's 
assistance as needed, obtain copies of 
any pertinent VA (including Vet Center) 
or other inpatient or outpatient 
treatment records subsequent to October 
1997 for his service-connected PTSD and 
incorporate in the claims folder.  The 
assistance of the appellant or his 
representative should be requested as 
needed to identify any Vet Center where 
the veteran has been treated and to 
provide release of information forms as 
needed so that the records might be 
obtained.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, that too should be set 
forth in the claims folder.  
Specifically, if the Vet Center wherein 
the reported treatment since 1997 has 
occurred cannot be identified, or if the 
Center will not release records without a 
release of information form, that should 
be noted in the records, as should 
whether there was a response from the 
veteran in seeking such information.

2.  Thereafter, and if records are 
obtained, RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current nature and extent 
of the veteran's service-connected PTSD.  
All indicated tests must be conducted.  
The claims folder is to be made available 
to the psychiatrist prior to examination 
for use in the study of the case, and a 
notation to the effect that this record 
review took place should be included in 
the examination report.  All clinical 
findings should be reported in detail.  
In reporting such findings, the examiner 
should specifically address the criteria 
for evaluating service-connected PTSD as 
to the effect it has on the veteran's 
occupational and social impairment.  The 
examiner is requested to use a multiaxial 
assessment, to assign a Global Assessment 
of 
Functioning (GAF) score, explain what the 
assigned score represents.  Where 
possible, the examiner should provide 
medical findings in terms consistent with 
the current criteria for rating 
psychiatric disorders.  

A complete rationale for each opinion 
expressed must be provided. The report of 
the examination should be associated with 
the veteran's claims folder.  Other 
opinions on file should be reconciled by 
the examiner with his/her opinion to the 
extent possible.

3.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC), and 
afforded a reasonable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



